DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/5/2022, is acknowledged. Claim 1 is amended. Claims 31 – 32 are newly entered. Claim 6 is canceled. Claims 1, 4, 7 – 8, 10, 14 – 16, and 31 – 32 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 – 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 31 and 32, the claims each recite “wherein the bulk chemistry of the casting comprising less than [X] wt. %”. It is noted that no element has been associated with the claimed ranges, and as such, the claims are indefinite as it is unclear as to what element should be associated with the claimed range of an element. Upon review of the prosecution record, it appears that the narrowed ranges correspond to a narrowed carbon content in the bulk chemistry of the casting. For the purpose of compact prosecution, the claims will be interpreted as requiring a bulk chemistry having less than 4.9 wt% C (for claim 31) or less than 4.7 wt% C (for claim 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7 – 8, 10, 14 – 16, and 31 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 5803152 (“Dolman”; of record).
Regarding claim 1, Dolman teaches a casting of a hypereutectic white iron (3: 40-42; 5: 17-23). Dolman teaches a preferable bulk chemistry of the casting (5: 53-57) which is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the bulk chemistry of the casting taught by Dolman overlaps the claimed bulk chemistry for each constituent element of the instant claim.
Regarding the weight ratio of chromium and carbon in the casting, the Examiner asserts that the bulk chemistry taught by Dolman results in a weight ratio range of chromium to carbon which is 5.09:1 to 9.25:1.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the weight ratio range of chromium to carbon derived from Dolman (5.09:1 to 9.25:1) encompasses the weight ratio range of chromium to carbon of the instant claim (greater than 8:1 and less than 9.25:1).
Further, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Further, Dolman teaches that the casting may also potentially contain secondary carbides (6: 35-36), but is silent as to a specific amount. As the secondary carbides are only optionally present, the Examiner asserts that Dolman’s lack of a specific secondary carbide content does not preclude the prior art from satisfying the instant claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, in the case of primary carbide content, a prima facie case of obviousness exists, as the primary carbide content taught by Dolman (on the order of 20 vol% up to 50 vol%) encompasses the claimed primary carbide content of the instant claim (25-35 vol%). Further, it is noted that the eutectic carbide content taught by Dolman (on the order of 30 vol%) does not explicitly overlap with the claimed eutectic carbide content of 15-25 vol%, but the Examiner asserts that an ordinarily skilled artisan would appreciate a content of “on the order of 30 vol%” to be sufficiently close to the claimed range to potentially overlap and thus establish a prima facie case of obviousness, or in the alternative, to be close to the claimed range and establish a prima facie case of obviousness due to substantially similar properties, absent a showing of criticality or unexpected results (MPEP 2144.05 I). 
Moreover, Dolman teaches that the “M” in M7C3 carbides may be Cr, Fe, and Mn (1: 63-65).
Regarding the claimed requirement that the eutectic carbides, primary carbides, and secondary carbides consist of M7C3 carbides, it is noted that the only carbide type explicitly mentioned throughout the entire Dolman disclosure is M7C3 carbides (see also claim 17, requiring the primary phase to consist of M7C3 carbides). Thus, Dolman does not appear to require or even suggest that any carbides other than M7C3 carbides are present in the casting, and meets the requirements of the instant claim. Dolman also teaches that high chromium, hypereutectic white cast irons consist of acicular M7C3 carbides in a matrix (1: 63-65).
It is noted that Dolman is silent as to the solid solution chromium, carbon, and manganese contents in the ferrous matrix of the casting. However, the Examiner notes that as previously discussed, the bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar, in particular with regard to the aforementioned elements. In addition, the instant specification states that the casting is manufactured by inoculation casting, as described in Australian Patent 698777 (P 11, L 12-16). It is noted that Dolman (US 5803152) is the US entry of Australian Patent 698777. As such, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess a solid solution chromium, carbon, and manganese content in the ferrous matrix as claimed, or in amounts thereof to render the claimed solid solution chromium, carbon, and manganese contents obvious due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Further, regarding the recitation of “in an as-cast form of the casting”, the Examiner notes that as a product is claimed (i.e. a casting), the aforementioned limitation is product-by-process. Requiring the product to be in an “as-cast form” does not impart any structural limitation onto the casting; rather, it serves to limit the processing steps permitted to be done to the casting. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 4, Dolman is silent as to the weight fractions of chromium, carbon, and manganese within eutectic and primary M7C3 carbides. However, the Examiner notes that as previously discussed, the bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess weight fractions of chromium, carbon, and manganese within eutectic and primary M7C3 carbides as claimed, or in amounts thereof to render the claimed weight fractions of chromium, carbon, and manganese within eutectic and primary M7C3 carbides obvious due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 7, it is noted that Dolman is silent as to the contents of chromium, carbon, and manganese specifically within the ferrous matrix. However, the Examiner notes that as previously discussed, the overall bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess contents of chromium, carbon, and manganese specifically within the ferrous matrix as claimed, or in amounts thereof to render the claimed chromium, carbon, and manganese contents within the ferrous matrix obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the overall bulk composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 8, it is noted that Dolman is silent as to the solid solution chromium content in the ferrous matrix of the casting. However, the Examiner notes that as previously discussed, the bulk chemistry of the casting taught by Dolman and the instant claim are substantially similar. In addition, as previously discussed, the method of manufacture of Dolman and of the instant invention are identical.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the casting taught by Dolman would possess a solid solution chromium content in the ferrous matrix as claimed, or in an amount thereof to render the claimed solid solution chromium content obvious due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 10, as previously discussed, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Further, Dolman teaches that the casting may also potentially contain secondary carbides (6: 35-36), but is silent as to a specific amount. As the secondary carbides are not required by Dolman, it is inherently true that the secondary carbide content is inclusive of 0 vol% secondary carbides.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, in the case of primary and secondary carbide content, a prima facie case of obviousness exists, as the primary carbide content taught by Dolman (on the order of 20 vol% up to 50 vol%) encompasses the claimed primary carbide content of the instant claim (25-35 vol%), and the secondary carbide content of Dolman (no explicit range given, but inclusive of 0 vol%) either falls within or encompasses the claimed secondary carbide content of the instant claim (up to 6 vol%). 
Further, it is noted that the eutectic carbide content taught by Dolman (on the order of 30 vol%) does not explicitly overlap with the claimed eutectic carbide content of 15-20 vol%, but the Examiner asserts that an ordinarily skilled artisan would appreciate a content of “on the order of 30 vol%” to be sufficiently close to the claimed range to potentially overlap and thus establish a prima facie case of obviousness, or in the alternative, to be close to the claimed range and establish a prima facie case of obviousness due to substantially similar properties, absent a showing of criticality or unexpected results (MPEP 2144.05 I). 
Even further, in the instant case it is prima facie expected that the casting taught by Dolman would possess eutectic, primary, and secondary carbide contents as claimed, or in amounts thereof to render the claimed amounts obvious due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Such a conclusion is supported by the finding that each of the composition and method of manufacture of the casting taught by Dolman and the casting of the instant claim have been found to be substantially similar.
Regarding claim 14, as previously discussed, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Thus, Dolman teaches that the combined amount of eutectic carbides and primary carbides in the casting is on the order of 50 vol% up to 80 vol%. Such an amount falls within the claimed amount of combined eutectic carbides and primary chromium carbides.
Further, regarding the recitation of an “as-cast” casting, the Examiner notes that as a product is claimed (i.e. a casting), the aforementioned limitation is product-by-process. Requiring the product to be in an “as-cast form” does not impart any structural limitation onto the casting; rather, it serves to limit the processing steps permitted to be done to the casting. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 15, as previously discussed, Dolman teaches that the casting contains on the order of 30 vol% eutectic M7C3 carbides (6: 48-49), and on the order of 20 vol% up to 50 vol% primary M7C3 carbides (6: 41-45). Thus, Dolman teaches that the combined amount of eutectic carbides and primary carbides in the casting is on the order of 50 vol% up to 80 vol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the combined eutectic and primary carbide content taught by Dolman (on the order of 50 vol% up to 80 vol%) overlaps with the claimed amount of combined eutectic carbides and primary chromium carbides (less than 55 vol%).
Further, regarding the recitation of an “as-cast” casting, the Examiner notes that as a product is claimed (i.e. a casting), the aforementioned limitation is product-by-process. Requiring the product to be in an “as-cast form” does not impart any structural limitation onto the casting; rather, it serves to limit the processing steps permitted to be done to the casting. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 16, Dolman teaches that the ferrous matrix, aside from eutectic and primary carbides, may be a mixture of martensite and retained austenite (6: 26-28; 8: 5-8 & 11-15). As such, Dolman teaches a matrix which includes martensite. The Examiner has interpreted “wherein the ferrous matrix is martensite” under the broadest reasonable interpretation, wherein the ferrous matrix contains martensite, but is not precluded from containing other phases. As such, Dolman satisfies the claimed limitation.
Even further and alternatively, the Examiner notes that Table 9 of Dolman appears to show that after heat treatment, any non-negligible presence of retained austenite in the casting has been eliminated. As such, an ordinarily skilled artisan would appreciate that the ferrous matrix of the castings taught by Dolman would be solely martensite after the taught heat treatment processing step.
Regarding claim 31, Dolman teaches that the casting contains 4-5.5 wt% C in its’ bulk chemistry (5: 53-57). Such a C content range overlaps the claimed range of less than 4.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 32, Dolman teaches that the casting contains 4-5.5 wt% C in its’ bulk chemistry (5: 53-57). Such a C content range overlaps the claimed range of less than 4.7 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Declaration
The declaration under 37 CFR § 1.132 made by Timothey Lucey and filed 8/5/2022 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 8/5/2022 is insufficient to overcome the rejection of claim 1 and its dependents based upon US 5803152 (“Dolman”; of record) applied under 35 U.S.C. 103 as set forth in the last Office action because:
In the declaration, Timothey Lucey, a co-inventor of the present application, notes that samples A857 and A858 in Table 4 of Dolman are the only samples that have bulk compositions that overlap the bulk chemistry of amended claim 1. Declarant then notes that each of these samples would have a solid solution Cr content in the matrix that is approximately 10 wt%, thus less than the claimed range of 12-20 wt% present in claim 1. Declarant then asserts that samples A857 and A858 do not overlap amended claim 1.
The Examiner agrees with Declarant that, if it is assumed that the solid solution Cr content of samples A857 and A858 is 10 wt%, these samples would not fall within the claimed requirements of instant claim 1. However, it is noted that samples A857 and A858 were not cited as the embodiments which obviate the instant claim. Rather, the preferred bulk chemistry taught by Dolman at column 5, lines 53-57 was cited. Samples A857 and A858 fall within this preferred bulk chemistry, but the fact that they do not meet the requirements of instant claim 1 does not imply that all alloys falling within the preferred bulk chemistry taught by Dolman do not meet the requirements of instant claim 1. Even further, the Examiner notes that experimental data evidence of the solid solution Cr content of samples A857 and A858 would be most helpful in verifying the assertion made by Declarant, although as previously discussed, samples A857 and A858 are not directly relevant to the stated basis and rationale for rejection of the present claims.
Declarant further notes that new dependent claims 29 and 30 (in actuality newly entered claims 31 and 32) do not overlap samples A857 and A858 because of the C concentrations defined in these claims. The Examiner again agrees with samples A857 and A858 do not have a bulk chemistry which falls within the requirements of either dependent claim, but again notes that the preferred bulk chemistry taught by Dolman at column 5, lines 53-57 was cited. Thus, the exact composition of samples A857 and A858 do not have direct relevancy to the question of non-obviousness of the present claims.
Declarant further notes that by amendment, claim 1 now excludes M23C6 carbides (via the “consist of” language on line 11), which do not produce acceptable castings in experimental work done by Declarant.

Declarant elaborates further on the experimental work referenced previously. He notes that in 2015, the goal of the work was to increase solid solution Cr content from 10% to 20% to improve corrosion resistance without adversely impacting wear resistance. Declarant notes that a test casting having a composition of 41% Cr, 3.2% C, 2% Mn, 1% Mo, 0.5% Si, and balance Fe had 100% M23C6 carbides, and possessed an unacceptably low level of wear resistance. Experimental work was continued in 2016, with the same goal of improving corrosion resistance without detriment to wear resistance of castings. Declarant tested a series of bulk compositions, although the only disclosed composition was 37% Cr, 4.3% C, 2.5% Mn, 0.5% Si, 0.5% Ni, balance Fe. Declarant concludes by stating that castings with high levels of M7C3 carbides and no M23C6 carbides could be produced from bulk compositions having a Cr:C ratio of greater than 8:1 and less than 9.25:1 and that these castings had at least 12 wt% Cr in the matrix and therefor display improved corrosion resistance and toughness. Declarant states that they did not consider the Dolman reference at the time of planning the 2016 work, and alleges that Dolman is not relevant to the objective of the 2016 work.
The Examiner finds Declarant’s testimony to be helpful in supplying context. However, it does not outweigh the evidence of obviousness of the present claims. From review of the testimony, the presence of M23C6 carbides only appears to be an issue when producing castings having a Cr content which exceeds the maximum Cr present as permitted by the bulk chemistry taught by Dolman, 28-37 wt% Cr (referring to the 41% Cr, 3.2% C, 2% Mn, 1% Mo, 0.5% Si, and balance Fe casting having 100% M23C6 carbides). Thus, there would be no expectation that the castings of Dolman would possess such carbides, and the amendment to exclude carbides other than M7C3 carbides does not distinguish over the applied prior art. Further, from review of Declarant’s account of the 2016 experimental work, a bulk composition having Cr, C, Mn, and Si content which each fall within Dolman’s preferred ranges, was found to possess only M7C3 carbides, while also possessing the raised solid solution Cr content required by the instant claim, and the corresponding increase in corrosion resistance. Thus, Declarant’s 2016 experimental work serves as evidence that the castings of Dolman may indeed meet the claimed requirements. Declarant’s consideration of the Dolman reference at the time of conducting the experimental work, as well as the alleged relevancy of Dolman to the 2016 experimental work, does not appear relevant in consideration of whether independent claim 1, and its’ dependents, are obvious in view of Dolman.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 8/5/2022 are acknowledged and have been fully considered. Applicant’s arguments largely reflect the testimony provided by Declarant Timothey Lucey, and the Examiner responds to these arguments in kind. 
Applicant does argue further in asserting that Dolman is concerned only with inoculation processes to produce castings and, while there are references to M7C3 carbides in microstructures of castings, there are no references to the presence of M23C6 carbides and no understanding of the role those carbides play in producing poor-performing castings. The Examiner notes that as discussed in the response to declaration, there is no expectation that any M23C6 carbides would be present in the castings of Dolman having the preferred bulk chemistry with a maximum of 37 wt% Cr. Only a casting with 41 wt% Cr, greater than both the maximum Cr content of Dolman and the claimed Cr bulk chemistry, was shown to possess M23C6 carbides. As the preferred bulk chemistry was cited in rejection of the present claims, Applicant’s arguments are not relevant to the actual basis of rejection of the claims.
The Examiner also takes issue with Applicant’s assertion that it was only in the 2016 test work that it was determined that M7C3 carbides should be formed in castings to provide the required wear resistance. Dolman, for example, teaches that in a 1983 paper, it was determined that the wear resistant properties of high-chromium hypereutectic white iron castings increase directly with the volume fraction of primary M7C3 carbides (1: 63 – 2: 4). Thus, the effect of M7C3 carbides appears to be well-known and conventional in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735